DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Response to Arguments
Examiner’s note – the Amendment presented during the after final submission was noted as overcoming the rejection of claim 1.  This was in regards to the 112a and 112b rejection of claim 1, NOT the 102 rejection.  The amendment added no new matter, merely clarified issues that had been rejected under 112a and 112b.  While this could have been made clearer by the Examiner, it does not guarantee the claim will be allowed, as stated by Applicant while discussing rejoinder.

Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive. Examiner has updated the rejection of claim 21 in order to address the issues discussed by Applicant in remarks.  Simply put, as discussed over the phone during the 11/12/2021 interview and disclosed in the rejection below, without clear definition of the claimed pivot axis, any axis can be chosen by the Examiner.

Applicant’s argument regarding the motivation for combining Jaworek have been made moot, as the Examiner has updated the motivation statement.

Allowable Subject Matter
Claims 22- 24, 30, and 31-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the right and left closure links comprising an actuation end that is configured to drivingly engage a corresponding drive notch in said closure shuttle;

This feature is not found in the prior art in any form that could anticipate this device. Furthermore, any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.


                                                   
Furthermore, should the Examiner find a piece of art in another classification that possesses a similar linkage, it is the Examiner’s opinion that the combination would alter the device to the extent that it would no longer function as intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal, (US 5,749,893).

Regarding claim 1, Vidal discloses: A surgical instrument (Fig. 1, surgical instrument 10), comprising: 

an elongate shaft assembly (Fig. 1, tubular frame 12); 

a surgical end effector (Figs. 16-20, upper and lower jaws, 216 and 218) operably coupled to said elongate shaft assembly for selective articulation relative thereto about an articulation joint (Figures 19 and 20 show a close in view of the articulation joint), said surgical end effector comprising: 

a first jaw (Figs. 16-20, lower jaws, 218); and 

a second jaw (Figs. 16-20, upper jaws, 216) movably attached to said first jaw for movable travel between an open position (Fig. 16) and a closed position (Fig. 18), said surgical instrument further comprising: 

a rotary closure shaft (Figs. 16-20, actuating rod 268); 

a closure shuttle (Figs. 16-20, clevis 266) operably interfacing with said rotary closure shaft and configured for axial travel between a first position and a second position upon (Figs. 16-18 show the two different positions, as highlighted by the arrows showing motion) rotation of said rotary closure shaft; and 

a closure linkage (Figs. 16-20, links 228) operably coupled to said second jaw and operably interfacing with said closure shuttle such that when said closure shuttle is moved into said first position, said closure shuttle causes said closure linkage to pivot said second jaw to said open position (Fig. 16) and when said closure shuttle is moved toward said second position, said closure shuttle causes said closure linkage to pivot said second jaw to said closed position (Fig. 18).

Regarding claim 2, Vidal further discloses: said closure linkage (Figs. 16-20, links 228) is pivotally coupled to said second jaw (Figs. 16-20, upper jaws, 216).

Regarding claim 3, Vidal further discloses: said first jaw (Figs. 16-20, lower jaws, 218) defines an end effector axis and wherein, when said closure shuttle (Figs. 16-20, clevis 266) is in said second position (Fig. 18), said closure linkage (Figs. 16-20, links 228) is substantially perpendicular to said end effector axis (Fig. 20 shows a modification to the embodiment of Figs. 16-18.  In this embodiment, due to a mild change in the shape of the link, 328, the pins connecting the link are offset, and the main portion of the link is shown perpendicular to the axis) and when said closure shuttle is in said first position (Fig. 16), said closure linkage is located at an acute angle relative to said end effector axis.

Regarding claim 5, Vidal further discloses: said first jaw  (Figs. 16-20, lower jaws, 218) comprises an elongate channel configured to removably support a surgical staple cartridge therein (Col. 5, line 63, “In surgical stapling apparatus, one of the jaws (in this case, the lower jaw), may include a disposable staple cartridge 508.”) and wherein said second jaw (Figs. 16-20, upper jaws, 216)  comprises an anvil (Col. 11, line 53, “The upper jaw or anvil jaw 16”).

Regarding claim 10, Vidal further discloses:  said closure linkage (Figs. 16-20, links 228) comprises at least one drive notch (Figs. 16-20, second slot 246 for receiving the link pin 226 located at the distal end of the link 228) configured to drivingly engage and disengage (Col. 10, line 1, “ The distal ends of the links 228 may be mounted to a clevis 266 of an actuating rod 268 which is axially movable.”) said closure shuttle (Figs. 16-20, clevis 266).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Jaworek, (US 2014/0246471).

Regarding claim 4, Vidal discloses the device of claim 1.  

Vidal does not explicitly disclose: said closure shuttle is threaded onto said rotary closure shaft.

Jaworek teaches: said closure shuttle (Fig. 3, drive shaft attachment member 184) is threaded onto said rotary closure shaft (Fig. 3, end effector drive screw 180).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure shuttle and the closure shaft to utilize a system in which the shaft was a threaded design, thereby allowing for the shuttle to be threadingly attached to the shaft and actuated by the rotation of the shaft.  The benefit of this system is that it reduces the number and complexity of the parts, as no further part is needed to couple the shuttle to the shaft.

Regarding claim 21, Vidal discloses:  

A surgical instrument  (Fig. 1, surgical instrument 10), comprising: 

an elongate shaft assembly (Fig. 1, tubular frame 12) defining a shaft axis (Col. 9, line 61, “the longitudinal axis of the lower jaw”); 

a surgical end effector (Figs. 16-20, upper and lower jaws, 216 and 218) operably coupled to said elongate shaft assembly by an articulation joint  (Figures 19 and 20 show a close in view of the articulation joint), 

wherein said surgical end effector comprises: 
a first jaw (Figs. 16-20, lower jaws, 218); and 
a second jaw (Figs. 16-20, upper jaws, 216) movably attached to said first jaw (Figs. 16-20, lower jaws, 218) for movable travel between an open position  (Fig. 16) and a closed position (Fig. 18)…, and wherein said surgical instrument further comprises: 

a rotary driven closure shaft (Figs. 16-20, actuating rod 268) rotatably supported in said first jaw; 

a closure shuttle (Figs. 16-20, clevis 266) operably interfacing with said rotary driven closure shaft and configured for axial travel between a first position and a second position upon application of a rotary closure motion (Figs. 16-18 show the two different positions, as highlighted by the arrows showing motion) thereto by said rotary driven closure shaft; and 

a closure linkage  (Figs. 16-20, links 228) operably coupled to said second jaw and operably interfacing with said closure shuttle such that when said closure shuttle is moved into said first position, said closure shuttle causes said closure linkage to pivot said second jaw to said open position  (Fig. 16) and when said closure shuttle is moved toward said second position, said closure shuttle causes said closure linkage to pivot said second jaw to said closed position  (Fig. 18).

Vidal does not explicitly disclose: “said articulation joint facilitates articulation of said surgical end effector relative to said elongate shaft assembly about an articulation axis that is transverse to said shaft axis

a second jaw (Vidal - Figs. 16-20, upper jaws, 216) movably attached to said first jaw (Vidal - Figs. 16-20, lower jaws, 218) for movable travel between an open position  (Vidal - Fig. 16) and a closed position (Vidal - Fig. 18) about a fixed pivot axis”.

Jaworek teaches: “said articulation joint facilitates articulation of said surgical end effector relative to said elongate shaft assembly about an articulation axis that is transverse to said shaft axis ([0152], “articulation axis B-B that is substantially transverse to the shaft axis A-A.”)

a second jaw (Vidal - Figs. 16-20, upper jaws, 216) movably attached to said first jaw (Vidal - Figs. 16-20, lower jaws, 218) for movable travel between an open position  (Vidal - Fig. 16) and a closed position (Vidal - Fig. 18) about a fixed pivot axis  ([0152], “articulation axis B-B – As discussed with Applicant during interview of 11/12/2021, without further definition of the “fixed pivot axis”, the location of said axis remains undefined.  As such, the Examiner is free to choose any fixed pivot axis that meets the limitation of the claim.  In this instance, the articulation axis, B-B meets the claim limitation, as the first and second jaw perform all of their function “downstream” of the axis, and do so as a unified unit that rotate together about the axis B-B)”.”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft assembly of Vidal with the articulation joint of Jaworek, thereby allowing for the ability to articulate the end effector relative to the shaft and handle assembly, thereby combining prior art assemblies in a known fashion to achieve a desirable and predictable result.  The benefit of this system is that it allows the operator to better utilize the system in order to perform the needed surgical procedure by allowing for a greater range of motion and the ability to reach areas within the body that would be unreachable with a straight shaft.

Regarding claim 25, the modified Vidal further discloses: a firing member (Fig. 5, knife assembly 510, Fig. 3) supported in said first jaw (Figs. 16-20, lower jaws, 218) for movement between a starting and an ending position.

Regarding claim 26, the modified Vidal further discloses the device of claim 25.

The modified Vidal does not explicitly disclose:  “a rotary driven firing shaft, wherein said rotary driven firing shaft is supported for rotation in said first jaw and in operable engagement with said firing member such that said rotation of said rotary driven shaft in a first rotary direction causes said firing member to axially move from said starting position to said ending position, and rotation of said rotary driven firing shaft in a second rotary direction causes said firing member to axially move from said ending position to said starting position”.

Jaworek teaches: a rotary driven firing shaft (Fig. 3, end effector drive screw 180) , wherein said rotary driven firing shaft is supported for rotation in said first jaw ([0144] “The end effector drive screw 180 may be rotatably supported within the elongate channel 110.”) and in operable engagement with said firing member such that said rotation of said rotary driven shaft in a first rotary direction causes said firing member to axially move from said starting position to said ending position ([0144], “Rotation of the end effector drive screw 180 in a first direction causes the tissue cutting member 160 to move in the distal direction.”), and rotation of said rotary driven firing shaft in a second rotary direction causes said firing member to axially move from said ending position to said starting position ([0188], “The control system 800 will cause the firing motor 530 to rotate in an opposite direction until the tissue cutting member 160 has been returned to its starting position”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft assembly of Vidal with the rotational drive system of Jaworek, thereby combining prior art assemblies in a known fashion to achieve a desirable and predictable result.  The benefit of this system is that the rotational drive system, when coupled with a reversible motor (paragraph [0296]) is easily reversible, allowing for the easy control of the sled in the forward and reverse direction.  Furthermore, the rotational drive assembly makes for a simple and easy coupling system, as the drive assembly of Jaworek merely plugs into its counterpart socket on the shaft, with no parts moving other than the rotation of the socket, making for a strong, resilient, and accurate coupling. 

Regarding claim 27, the modified Vidal further discloses: said rotary driven firing shaft is concentrically mounted relative to said rotary driven closure shaft.  ([0159], “The proximal firing shaft segment 520 comprises a portion of the elongate shaft assembly 30 and may be rotatably supported within a hollow proximal rotation shaft segment 552 by a distal bearing sleeve 522”).

Regarding claim 28, the modified Vidal further discloses: said rotary driven closure shaft comprises a hollow portion, and wherein said rotary driven firing shaft rotatably extends through said hollow portion ([0159], “The proximal firing shaft segment 520 comprises a portion of the elongate shaft assembly 30 and may be rotatably supported within a hollow proximal rotation shaft segment 552 by a distal bearing sleeve 522”).

Regarding claim 29, the modified Vidal further discloses: said second jaw (Figs. 16-20, upper jaws, 216) is pivotally attached to said first jaw (Col. 6, line 19, “The jaws are pivotally mounted to each other”) for said movable travel between an open position (Vidal - Fig. 16) and said closed position (Vidal - Fig. 18) about a fixed pivot axis  ([0152], “articulation axis B-B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731